DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.

Acknowledgments
In the reply, filed on May 2, 2022, Applicant amended claims 1, 3, 5, 7, and 8.
In the final rejection of February 2, 2022, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner rejected claim 7 under 35 U.S.C. 112(a). Applicant amended claim 7. Rejection is withdrawn.
Examiner rejected claims 1-3, 5, and 7-9 under 35 U.S.C. 112(b). Applicant amended claims 1, 5, and 8. Rejection is withdrawn.
Currently, claims 1-3, 5, and 7-9 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
WO 2017/007952 (paragraph [0016])

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 20-24 recite: wherein the linear translator is configured to convert a rotational movement of the at least one set of gears and the pinion into a linear motion of the rack, “and applies a counterforce to the spring to restrict release of potential energy from the spring over a proscribed period of time”; however, such is new matter not described in the Specification. The Specification (paragraph [0002]) instead recites: The clock escapement mechanism applies a counterforce and thus restricts movement of the spring and plunger in a controlled rate over a specified time interval, using a gearbox and a rotational-to-linear translator. Thus, the Specification discloses that “the clock escapement mechanism”, not “the linear translator”, applies a counterforce to the spring to restrict release of potential energy from the spring over a proscribed period of time. Claims 2, 3, 5, and 7-9 are rejected by virtue of being dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hessberg et al (US 4,300,554), and further in view of Barmaimon et al (US 2017/0290975).
	In regards to claim 1, Hessberg et al teaches an automatic injection device (Figures 1-8), comprising: 
a drug container (injection syringe 3) which contains a pharmaceutical product (liquid)(medicines) (Abstract)(column 1, lines 10-17), the drug container including a plunger (labeled in Figure 2 below)
a fluid path (labeled in Figure 2 below) which connects the drug container to an insertion device (labeled in Figure 2 below)
a spring (coil spring 16)
a regulator comprising: 
a clock escapement mechanism (clockwork) comprising at least one set of gears (gears 9, 10, 11, and 15, sprocket wheels 14 and 28, sprockets 18, 31, and 60, disks 19, 22, 24, and 47, drive transmission 32, and escape wheel 50)
a linear translator comprising a rack (gear rack 34) and a pinion (pinion gear 33)
wherein the linear translator is configured to convert a rotational movement of the at least one set of gears and the pinion into a linear motion of the rack (column 6, lines 30-46)
Concerning the claim limitation “applies a counterforce to the spring to restrict release of potential energy from the spring over a proscribed period of time”, as Hessberg et al states that “both the coil springs 8 and 16 driving the clockwork and the feed mechanism respectively” (column 5, lines 25-26) and “By impeding the rotation of escape wheel 50 upon impact of a wing against a stop dog 46 of the escapement lever 44, the previous gear phase of the feed mechanism is stopped in each instance so that feed by the gear rack 34 is divided into a series of sequential uniform small increments with the clockwork controlling the mechanism rhythm.” (column 6, lines 40-46), it is understood that as the spring 16 drives the feed mechanism, and the feed mechanism is stopped between the series of sequential uniform small increments, release of potential energy from the spring would be restricted when the feed mechanism is stopped between the series of sequential uniform small increments, wherein a counterforce must be applied to spring 16 in order to restrict release of the potential energy.

    PNG
    media_image1.png
    468
    601
    media_image1.png
    Greyscale

Further, Hessberg et al does not teach an outer magnet and an inner magnet, the outer magnet located on an exterior portion of the drug container and the inner magnet located within the drug container; the spring surrounding the exterior portion of the drug container and connected to an outer collar comprising the outer magnet, wherein extension and retraction of the spring causes a linear movement of the outer magnet and the linear movement of the outer magnet causes corresponding movement of the inner magnet, and the inner magnet moves the plunger and forces the pharmaceutical product into the fluid path, as Hessberg instead teaches piston 3a to move the plunger and force the pharmaceutical product into the fluid path. Barmaimon et al teaches an automatic injection device (Figures 9-11) comprising an outer magnet (outer magnet 58) and an inner magnet (inner magnet 60), the outer magnet located on an exterior portion of a drug container (drug container 20) and the inner magnet located within the drug container; a spring (spring 44) surrounding the exterior portion of the drug container and connected to an outer collar (outer collar 56) comprising the outer magnet, wherein extension and retraction of the spring causes a linear movement of the outer magnet and the linear movement of the outer magnet causes corresponding movement of the inner magnet, and the inner magnet moves a plunger (plunger 50) and forces a pharmaceutical product (pharmaceutical product) into a fluid path (fluid path 22) (paragraph [0053]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston 3a, of the device of Hessberg et al, with an outer magnet and an inner magnet, the outer magnet located on an exterior portion of the drug container and the inner magnet located within the drug container, and with the spring surrounding the exterior portion of the drug container and connected to an outer collar comprising the outer magnet, wherein extension and retraction of the spring causes a linear movement of the outer magnet and the linear movement of the outer magnet causes corresponding movement of the inner magnet, and the inner magnet moves the plunger and forces the pharmaceutical product into the fluid path, as taught by Barmaimon et al, as such a magnetic arrangement will allow movement of a component outside of the drug container (e.g., the outer magnet) to cause corresponding movement of a component inside the drug container (e.g., the inner magnet) without physically breaking a barrier into the drug container, wherein this feature is advantageous in that it helps to promote efficient use of space by omitting the need for a drive element (such as the piston 3a of Hessberg et al) which enters the drug container and also helps to keep sterilized and non-sterilized components separated from each other (Barmaimon et al, paragraph [0056]). 
	In regards to claim 2, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al teaches wherein the at least one set of gears comprises: a pallet (escapement lever arm 44) and an escape wheel gear (escape wheel 50)   configured to restrict a regular periodic movement of the pinion by a fixed amount that restricts release of the potential energy over a time interval (column 5, lines 58-65)(column 6, lines 36-46): It is understood that as the spring (coil spring 16) drives the feed mechanism (column 5, lines 25-26), and the feed mechanism is stopped between the series of sequential uniform small increments (column 6, lines 40-46), release of potential energy from the spring would be restricted when the feed mechanism is stopped between the series of sequential uniform small increments.
	In regards to claim 3, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al teaches wherein the clock escapement mechanism further comprises a balance wheel (disk 47).  
	In regards to claim 5, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al teaches wherein the spring is indirectly connected to the plunger (Figure 2); however, Hessberg et al does not teach wherein the spring moves the plunger magnetically. Barmaimon et al teaches wherein the spring moves the plunger magnetically (paragraph [0053]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring, of the modified device of Hessberg et al and Barmaimon et al, to move the plunger magnetically, as taught by Barmaimon et al, as such a magnetic arrangement will allow movement of a component outside of the drug container (e.g., the outer magnet) to cause corresponding movement of a component inside the drug container (e.g., the inner magnet) without physically breaking a barrier into the drug container, wherein this feature is advantageous in that it helps to promote efficient use of space by omitting the need for a drive element (such as the piston 3a of Hessberg et al) which enters the drug container and also helps to keep sterilized and non-sterilized components separated from each other (Barmaimon et al, paragraph [0056]). 
	In regards to claim 7, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al teaches wherein the spring is mechanically coupled to the at least one set of gears via the rack (spring 16 is coupled to sprocket 31 coupled to drive transmission 32 coupled to pinion 33 and rack 34 coupled to arm 4 coupled to injection syringe 3 coupled to housing 1 coupled to disk 47, escapement lever arm 44, escape wheel 50, and sprocket 60
of the at least one set of gears) (Figures 1-3).
	In regards to claim 8, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al teaches wherein the linear translator moves along the drug container (column 5, lines 58-65)(column 6, lines 36-39)(Figure 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hessberg et al and Barmaimon et al, as applied to claim 1 above, and further in view of Haueter et al (US 2005/0197625).
	In regards to claim 9, in the modified device of Hessberg et al and Barmaimon et al, Hessberg et al does not teach wherein the regulator further comprises an electric circuit that measures time and controls restrictor intervals. Haueter et al teaches an automatic injection device (Figure 1) wherein a regulator comprises an electric circuit (electronic control 30) that measures time and controls restrictor intervals (In some preferred embodiments, however, the expelling device according to the present invention is electronically controlled, for which purpose a suitable electronic control (e.g., a suitable microprocessor, switch, or other suitable electronic components or component), depicted in FIG. 1 at 30 is provided, which control with the aid of an actuation means (not shown) releases the blocking mechanism in a controlled manner… In some embodiments, through a simple counting of the occurrences of the releasing of the blocking mechanism, the administered dose can be calculated at any time.) (paragraph [0051]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator, of the modified device of Hessberg et al and Barmaimon et al, to comprise an electric circuit, as taught by Haueter et al, as such will electronically control the injection device, which electric circuit with the aid of an actuation means will release a blocking mechanism in a controlled manner to administer a dose, and will allow for a simple counting of the occurrences of the releasing of the blocking mechanism such that the administered dose can be calculated at any time (paragraph [0051]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783